         Case 3:20-cv-00587-JWD-EWD              Document 1     09/08/20 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA

IN RE:

IN THE MATTER OF
1912 WHEELER STREET                                          CIVIL ACTION NO. 20-CV- 587
HOUSTON, TEXAS 77004

                   VERIFIED COMPLAINT FOR FORFEITURE IN REM

         NOW INTO COURT COMES Plaintiff, United States of America, by and through

undersigned counsel, who alleges the following:

                                  NATURE OF THE ACTION

         This is a civil action in rem brought to forfeit and condemn to the United States 1912

Wheeler Street, Houston, Texas 77004 (the “defendant property”), representing a thing of value

furnished by any person in exchange for a controlled substance or listed chemical in violation of

subchapter I of Chapter 13 of Title 21, and/or representing proceeds traceable to the exchange of

moneys for controlled substances or listed chemicals, in violation of the Controlled Substances

Act, 21 U.S.C. § 801, et seq., and therefore, is subject to forfeiture to the United States pursuant

to 21 U.S.C. § 881(a)(6).

                                 JURISDICTION AND VENUE

         The United States brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. § 1345, over an action for forfeiture under 28 U.S.C. § 1355(a), and over this

particular action under 21 U.S.C. § 881(a)(6).

         This Court has in rem jurisdiction over the defendant property under 28 U.S.C. § 1355(b).

Upon the filing of this complaint, the plaintiff requests that the Court issue an arrest warrant in

rem pursuant to Supplemental Rule G(3)(b), which the United States will execute upon the
        Case 3:20-cv-00587-JWD-EWD                Document 1         09/08/20 Page 2 of 13




property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(b) & (c).

         Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1), because acts or

omissions giving rise to the forfeiture occurred in this district.

                                   THE DEFENDANT IN REM

       The defendant property consists of the property located at 1912 Wheeler Street, Houston,

Texas 77004 (the “defendant property”), with all appurtenances, improvements, and attachments

thereon, and is more fully described below:

       The East twenty-five feet (E. 25’) of Lot Nine (9) and the adjacent West Thirty-
       Three and one-third feet (W. 331/3’) of Lot Ten (10), in Block Eleven (11) of
       ALMEDA PLACE, a subdivision in Harris County, Texas, according to the map or
       plat thereof, recorded in Volume 6, Page 23 of the Map Records of Harris County,
       Texas.

       NOW KNOWN AS:

       AMENDED PLAT OF ALMEDA PLACE PARTIAL REPLAT NO 10
       A submission of 0.1405 acre tract of land being a replat of the East 25 feet of Lot 9
       and the adjacent 33 1/3 feet of Lot 10 (10), in Block Eleven (11) of ALMEDA
       PLACE, a subdivision in Harris County, Texas, according to the map or plat
       thereof, recorded in Volume 6, Page 23 of the Map Records of Harris County,
       Texas.
       City of Houston, Harris County, Texas.

       The record owner of the property is T&H Construction, LLC.

                                               FACTS

                         The 2018 Purchase of the Defendant Property

       1.      On May 14, 2018, Martrell Harris entered into a contract to purchase the defendant

property for $253,000. On May 21, 2018, Harris applied for an interest-only loan with Heritage

Bank for $282,000 on behalf of T&H Construction, LLC, for the purchase of the defendant

property. The listed address of T&H Construction, LLC, was 27551 Lazy Meadow Way, Spring,

Texas, which was Harris’ residence. He also signed a Certification of Beneficial Owner which



                                                   2
        Case 3:20-cv-00587-JWD-EWD               Document 1       09/08/20 Page 3 of 13




listed him as having 100% ownership of T&H Construction, LLC.

       2.      According to the Heritage Bank Loan Worksheet, Harris intended to renovate the

defendant property and then re-sell it. Harris represented to the bank that, in 2016, he had

$168,000 in net rental income and $124,000 in net business income. Harris further represented

to the bank that his net worth was approximately $2.7 million.

       3.      On May 30, 2018, Martrell Harris signed a promissory note on behalf of the

borrower, T&H Construction, LLC, to pay $282,000 plus interest to Heritage Bank. This note

was signed by Harris as Manager of T&H Construction, LLC.

       4.      On August 21, 2019, Harris applied for a $282,000 loan from Heritage bank.

Harris again applied on behalf of Harris T&H Construction, LLC.

       5.      A 2019 Harris County Texas Property Tax Statement lists the owner of the

defendant property as T&H Construction, LLC, 27551 Lazy Meadow, Spring, Texas, and indicated

that $6,001.77 in property taxes had been paid for 2019.

                 Martrell Harris’ Suspected Involvement in Drug Trafficking

       6.      The ATF has been conducting an investigation of Martrell Antonio Harris for

several years. He is believed to be the head of a violent drug trafficking organization that

originated in Baton Rouge, Louisiana. It is believed that Martrell Harris has been involved in

drug trafficking for several years, dating back to the mid-1990s. He has amassed several million

dollars in assets and is believed to have directed several violent acts in order to maintain his status

in the organization. Harris has been the subject of numerous federal and state investigations.

Carroll Landry, the ATF special agent assigned to this case, has contacted numerous witnesses

who have confirmed that Martrell Harris has sold illegal narcotics in the Baton Rouge area. It is

believed that he has used illegal narcotics and proceeds from the sale of illegal drug activity to



                                                  3
        Case 3:20-cv-00587-JWD-EWD              Document 1      09/08/20 Page 4 of 13




purchase the defendant property.

       7.      Throughout the course of this investigation, ATF agents and officers have spoken

with several different cooperating witnesses concerning Martrell Harris’ involvement in narcotics

trafficking for several years.

       8.      Cooperator A advised that he/she was hired by Martrell Harris to cook cocaine base

into crack cocaine. This cooperator cooked crack cocaine for Harris for several months in the

early 2000s. This cooperator advised that Harris would bring him/her one or more kilograms of

cocaine and they would cook crack cocaine in furtherance of Martrell Harris’s distribution efforts.

       9.      Cooperator B advised that he/she was taught by Martrell Harris how to “cut” heroin.

Cooperator B also purchased narcotics from a third party whom Cooperator B personally saw go

to a property owned by Harris to retrieve the narcotics. Cooperator B would meet the third party

to purchase cocaine numerous times between the late 2000s and 2013.

       10.     Cooperator C advised that Martrell Harris provided him/her with narcotics and

money on multiple occasions between 2010 and 2015. Cooperator C added that he/she usually

received heroin from Harris.

       11.     Cooperator D sampled and tested illegal narcotics at a residence in Houston, Texas,

for Martrell Harris on several occasions in 2018, with him present. Cooperator D also tested

heroin for Harris in Baton Rouge between 2015 and 2018, both times with him present.

       12.     Cooperator E advised that he has known Martrell Harris since the mid-1990s. This

cooperator advised that Harris was his/her boss and leader of his own drug trafficking organization.

This cooperator has been paid in illegal narcotics for work for Harris. This cooperator advised

that not many people could buy drugs directly from Martrell Harris. Only the subjects who were




                                                 4
        Case 3:20-cv-00587-JWD-EWD              Document 1      09/08/20 Page 5 of 13




at the top of the organization could get narcotics directly from him. This cooperator observed

Harris and his associates cook crack cocaine on many occasions.

       13.     Cooperator F purchased large quantities of cocaine on several occasions from

Martrell Harris between approximately 2007 and 2012.

                                  Martrell Harris’ Companies

       14.     According to the Louisiana Secretary of State’s Office corporate database, Martrell

Harris was listed as the registered agent and only officer of a purported business called T&H Sons

& Trucking, LLC (“T&H Trucking”), 3523 Mission Drive, Baton Rouge, Louisiana. 3523

Mission Drive is a residence on a residential street in Baton Rouge. On or about May 27, 2005,

this company obtained a business license from the Louisiana Secretary of State’s Office to initiate

this trucking business. This license was revoked on August 18, 2009. Louisiana Department of

Labor records indicate no wages earned by any employees of T&H Trucking and no tax returns

filed from approximately 2015 to the present. Additionally, a review of bank accounts utilized

by Martrell Harris purportedly for business purposes reflect no sales tax payments submitted to

the Louisiana Department of Revenue for T&H Trucking in 2015 through 2018.

       15.     Additionally, Louisiana Secretary of State records revealed that Martrell Harris was

listed as the registered agent and only officer of a purported business called Harris & Sons

Construction, LLC, 3523 Mission Drive, Baton Rouge, Louisiana. This company obtained a

business license on May 17, 2012; this license was revoked on August 21, 2015. There were no

other records with the Louisiana Secretary of State’s office indicating a trucking business.

       16.     According to the records of the Texas Secretary of State, on October 26, 2017,

HARRIS obtained a business license for T&H Construction, LLC, listing 5621 Van Zandt Street,

Houston, Texas, as its business address. Additionally, Harris listed himself as the sole manager



                                                 5
          Case 3:20-cv-00587-JWD-EWD                     Document 1          09/08/20 Page 6 of 13




of the business, and listed 5621 Van Zandt Street as his address. T&H Construction forfeited its

active status on January 25, 2019.

                             Purchases of Real Property by Martrell Harris

         17.      Martrell Harris has purchased numerous properties, many of them with cash. He

owns numerous properties in East Baton Rouge Parish and some in Texas including a residence in

Spring, Texas, worth approximately $1.5 million. This residence in Texas is the last-known

personal residence and the address for his purported business operations. 1                           According to

conveyance records from East Baton Rouge Parish, Harris purchased five single-family dwellings

and one quad-plex multi-family dwelling from 2006 through 2012 for a total of approximately

$137,000 in cash.

         18.      On January 21, 2015, Martrell Harris purchased the lot on which his personal

residence was built. He applied for a $700,000 construction loan with Bancorp South. In the

application, he listed his total monthly income as $17,445.83, with $9,195.83 originating from

rental income and $8,250 earned from his trucking company, T&H Trucking.

                           Records pertaining to Martrell Harris’ companies

         19.      In the Bancorp South records, an officer noted that Martrell Harris used his trucking

company to deliver or transport goods. The bank records did not reveal the existence of any

trucking-related expenses including expenses for payroll, truck maintenance, gas, or insurance.

The investigation has not revealed the existence of any trucks for T&H Trucking.

         20.      In February 2020, agents from the ATF and other law enforcement officers

executed a search warrant of the defendant property which was the purported business location for



1
 Harris is currently a fugitive from two murder warrants issued by the 19th Judicial District, State of Louisiana.
His current whereabouts are unknown.


                                                          6
        Case 3:20-cv-00587-JWD-EWD               Document 1       09/08/20 Page 7 of 13




T&H Trucking. During the search of the residence, the only documentation located associated

with T&H Trucking was from a stack of receipts from approximately 2005 to 2006.

Furthermore, no records were found pertaining to T&H Construction.

       21.       The investigation did not reveal evidence to support Martrell Harris’ claim of

earning $9,195 per month in rental income. The bank records did reveal some deposits purporting

to be rental income payments. However, the bank records do not support the existence of rental

property income near $9,000 per month.

                           Operations of a Legitimate Trucking Company

       22.       To determine whether or not a trucking business is a cash-intensive business and

would normally maintain any records, ATF agent Carroll Landry interviewed the owner of a

trucking business which has been in operation for over ten years. The owner advised that cash is

rarely used in the trucking business. He advised that a trucking company has three major

expenses: fuel, tires, and maintenance. Even a small trucking company would likely spend

thousands of dollars in fuel each month. Large truck tires are expensive to purchase and to repair.

Spending cash for any of these expenses would be counter-productive for a legitimate trucking

business because they could not be used to track expenses and to reduce federal and state tax

liability. Furthermore, a legitimate trucking business would have numerous records. These

would include not just records of fuel, tires, and maintenance, but also for business insurance, truck

insurance, worker’s compensation, business licenses, and employees.

                                               LAW

       21 U.S.C. § 881(a)(6) provides that the following shall be subject to forfeiture to the United

       States:

          “All moneys, negotiable instruments, securities, or other things of value
          furnished or intended to be furnished by any person in exchange for a controlled
          substance or listed chemical in violation of this subchapter, all proceeds

                                                  7
        Case 3:20-cv-00587-JWD-EWD               Document 1       09/08/20 Page 8 of 13




             traceable to such an exchange, and all moneys, negotiable instruments, and
             securities used or intended to be used to facilitate any violation of this
             subchapter.”

                                       BASIS FOR FORFEITURE

       The defendant property is subject to forfeiture to the United States pursuant to 21 U.S.C. §

881(a)(6) because it represents a thing of value furnished by any person in exchange for a

controlled substance or listed chemical in violation of subchapter I of Chapter 13 of Title 21, and/or

represents proceeds traceable to the exchange of moneys for controlled substances or listed

chemicals, in violation of the Controlled Substances Act, 21 U.S.C. § 801, et seq.

       Based on the facts set forth and incorporated herein, the defendant property should be

properly condemned and forfeited to the United States of America pursuant to 18 U.S.C. §

881(a)(6).

       WHEREFORE, the plaintiff requests that the Court issue a summons for the arrest and

seizure of the defendant property, that the defendant property be forfeited and condemned to the

United States of America; that the plaintiff be awarded its costs and disbursements in this action;

and that the Court award the plaintiff such other and further relief as this Court deems proper and

just. The United States also advises that notice of this action will be given to all persons known

or thought to have an interest in or right against the defendant property.

                                               UNITED STATES OF AMERICA, by
                                               BRANDON J. FREMIN
                                               UNITED STATES ATTORNEY

                                               /s/ J. Brady Casey
                                               J. Brady Casey, LBN 24338
                                               Assistant United States Attorney
                                               777 Florida Street, Suite 208
                                               Baton Rouge, Louisiana 70801
                                               Telephone: (225) 389-0443
                                               Fax: (225) 389-0685
                                               E-mail: john.casey@usdoj.gov

                                                  8
        Case 3:20-cv-00587-JWD-EWD               Document 1      09/08/20 Page 9 of 13




                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA

INRE:

IN THE MATTER OF
1912 WHEELER STREET                                           CIVIL ACTION NO. 20-CV-587
HOUSTON, TEXAS 77004


                                         VERIFICATION

        I, Carroll J. Landry, hereby verify and declare under penalty of perjury that I am a Special

Agent with the Bureau of Alcohol, Tobacco, Firearms, and Explosives, that I have read the

foregoing Verified Complaint In Rem and know the contents thereof, and that the matters

contained in the complaint are true to my own knowledge, except that those matters not within my

own personal knowledge are alleged on information and belief, and as to those matters I believe

them to be true.

        The sources of my knowledge and information and the grounds of my belief are the official

files and records of the United States, information supplied to me by other law enforcement

officers, as well as my investigation of this case, together with other officers, as a Special Agent

with the Bureau of Alcohol, Tobacco, Firearms, and Explosives.

        I hereby verify and declare under penalty of perjury that the foregoing is true and correct.

        Dated this 4th day of September, 2020.



                                                      Bureau of Alcohol, Tobacco,
                                                      Explosives




                                                 9
                   Case 3:20-cv-00587-JWD-EWD                   Document 1       09/08/20 Page 10 of 13

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                       MiddleDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Louisiana


             UNITED STATES OF AMERICA                            )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 20-CV-587
                                                                 )
      1912 Wheeler Street, Houston, Texas 77004                  )
                                                                 )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) 1912 Wheeler Street, Houston, Texas 77004




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: J. BRAD CASEY
                                           ASSISTANT UNITED STATES ATTORNEY
                                           777 FLORIDA STREET, ROOM 208
                                           BATON ROUGE, LOUISIANA 70801



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:
                                                                                     Signature of Clerk or Deputy Clerk
                    Case 3:20-cv-00587-JWD-EWD                        Document 1       09/08/20 Page 11 of 13

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 20-CV-587

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                              Case 3:20-cv-00587-JWD-EWD                                           Document 1                         09/08/20 Page 12 of 13
-6 5HY         &,9,/&29(56+((7
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, D      3/$,17,))6                                                                                           '()(1'$176
                                                                                                             1912 Wheeler Street, Houston, Texas 77004
United States of America

     E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                        &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               127(          ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                              7+(75$&72)/$1',192/9('
                                                                                                                  
     F $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                 $WWRUQH\V(If Known)
J. Brad Casey, AUSA
777 Florida Street, Suite 208
Baton Rouge, LA 70801 Tel: 225-389-0443

,,%$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                     ,,,&,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                                               and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                        37) '()         37)  '()
        3ODLQWLII                            (U.S. Government Not a Party)                         &LWL]HQRI7KLV6WDWH                              u     u    ,QFRUSRUDWHGor3ULQFLSDO3ODFH                             u     u 
                                                                                                                                                                    RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                               &LWL]HQRI$QRWKHU6WDWH                  u          u        ,QFRUSRUDWHGand3ULQFLSDO3ODFH                   u          u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                                             RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                   &LWL]HQRU6XEMHFWRID                   u          u        )RUHLJQ1DWLRQ                                     u          u 
                                                                                                   )RUHLJQ&RXQWU\
,91$785(2)68,7(Place an “X” in One Box Only)                                                                                                        &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           &2175$&7                                            72576                                  )25)(,785(3(1$/7<                                    %$1.5837&<                                27+(567$787(6
u   ,QVXUDQFH                    3(5621$/,1-85<            3(5621$/,1-85<         u 'UXJ5HODWHG6HL]XUH                    u $SSHDO86&                      u )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                  u 3HUVRQDO,QMXU\           RI3URSHUW\86&                 u :LWKGUDZDO                             u 4XL7DP 86&
u   0LOOHU$FW                   u $LUSODQH3URGXFW                  3URGXFW/LDELOLW\   u 2WKHU                                        86&                                  D
u   1HJRWLDEOH,QVWUXPHQW                 /LDELOLW\            u +HDOWK&DUH                                                                                                       u 6WDWH5HDSSRUWLRQPHQW
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                   3KDUPDFHXWLFDO                                                        3523(57<5,*+76                           u $QWLWUXVW
        (QIRUFHPHQWRI-XGJPHQW             6ODQGHU                      3HUVRQDO,QMXU\                                                    u &RS\ULJKWV                             u %DQNVDQG%DQNLQJ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶                3URGXFW/LDELOLW\                                                  u 3DWHQW                                 u &RPPHUFH
u   5HFRYHU\RI'HIDXOWHG                 /LDELOLW\            u $VEHVWRV3HUVRQDO                                                     u 3DWHQW$EEUHYLDWHG                   u 'HSRUWDWLRQ
       6WXGHQW/RDQV                u 0DULQH                            ,QMXU\3URGXFW                                                      1HZ'UXJ$SSOLFDWLRQ                u 5DFNHWHHU,QIOXHQFHGDQG
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                    /LDELOLW\                                                         u 7UDGHPDUN                                   &RUUXSW2UJDQL]DWLRQV
u   5HFRYHU\RI2YHUSD\PHQW               /LDELOLW\             3(5621$/3523(57<                      /$%25                               62&,$/6(&85,7<                            u &RQVXPHU&UHGLW
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH             u 2WKHU)UDXG             u )DLU/DERU6WDQGDUGV                    u +,$ II                                  86&RU
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH             u 7UXWKLQ/HQGLQJ             $FW                                    u %ODFN/XQJ                         u 7HOHSKRQH&RQVXPHU
u   2WKHU&RQWUDFW                        3URGXFW/LDELOLW\     u 2WKHU3HUVRQDO          u /DERU0DQDJHPHQW                        u ',:&',::  J                            3URWHFWLRQ$FW
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                    3URSHUW\'DPDJH           5HODWLRQV                              u 66,'7LWOH;9,                         u &DEOH6DW79
u   )UDQFKLVH                             ,QMXU\                u 3URSHUW\'DPDJH         u 5DLOZD\/DERU$FW                       u 56,  J                             u 6HFXULWLHV&RPPRGLWLHV
                                     u 3HUVRQDO,QMXU\                 3URGXFW/LDELOLW\    u )DPLO\DQG0HGLFDO                                                                        ([FKDQJH
                                              0HGLFDO0DOSUDFWLFH                                      /HDYH$FW                                                                           u 2WKHU6WDWXWRU\$FWLRQV
       5($/3523(57<                     &,9,/5,*+76            35,621(53(7,7,216          u 2WKHU/DERU/LWLJDWLRQ                    )('(5$/7$;68,76                          u $JULFXOWXUDO$FWV
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV           +DEHDV&RUSXV             u (PSOR\HH5HWLUHPHQW                     u 7D[HV 863ODLQWLII                  u (QYLURQPHQWDO0DWWHUV
u   )RUHFORVXUH                  u 9RWLQJ                    u $OLHQ'HWDLQHH               ,QFRPH6HFXULW\$FW                          RU'HIHQGDQW                          u )UHHGRPRI,QIRUPDWLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW                u 0RWLRQVWR9DFDWH                                                     u ,56²7KLUG3DUW\                             $FW
u   7RUWVWR/DQG                u +RXVLQJ                        6HQWHQFH                                                                  86&                           u $UELWUDWLRQ
u   7RUW3URGXFW/LDELOLW\                $FFRPPRGDWLRQV        u *HQHUDO                                                                                                            u $GPLQLVWUDWLYH3URFHGXUH
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV    u 'HDWK3HQDOW\                    ,00,*5$7,21                                                                            $FW5HYLHZRU$SSHDORI
                                              (PSOR\PHQW               2WKHU                     u 1DWXUDOL]DWLRQ$SSOLFDWLRQ                                                                $JHQF\'HFLVLRQ
                                     u $PHUZ'LVDELOLWLHV    u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ                                                                    u &RQVWLWXWLRQDOLW\RI
                                              2WKHU                 u &LYLO5LJKWV              $FWLRQV                                                                                6WDWH6WDWXWHV
                                     u (GXFDWLRQ                 u 3ULVRQ&RQGLWLRQ
                                                                     u &LYLO'HWDLQHH
                                                                           &RQGLWLRQVRI
                                                                           &RQILQHPHQW
925,*,1(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u         5HPDQGHGIURP           u  5HLQVWDWHGRU              u  7UDQVIHUUHGIURP
                                                                                                                                                u  0XOWLGLVWULFW                                          u 0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                             $SSHOODWH&RXUW             5HRSHQHG                        $QRWKHU'LVWULFW       /LWLJDWLRQ                                          /LWLJDWLRQ
                                                                                                                       (specify)                        7UDQVIHU                                              'LUHFW)LOH
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                          Title 21 United States Codes Section 801 et seq.
9,&$86(2)$&7,21                     %ULHIGHVFULSWLRQRIFDXVH

9,,5(48(67(',1    u &+(&.,)7+,6,6$&/$66$&7,21                                                '(0$1'                                                 &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
&203/$,17      81'(558/()5&Y3                                                                                                               -85<'(0$1'         u <HV      u 1R
9,,,5(/$7('&$6( 6
                       (See instructions):
,)$1<                           -8'*(                                                                                                      '2&.(7180%(5
'$7(                                                                    6,*1$785(2)$77251(<2)5(&25'
09/08/2020                                                             /s/: J. Brady Casey
)252)),&(86(21/<

    5(&(,37                     $02817                                   $33/<,1*,)3                                          -8'*(                                       0$*-8'*(
-65HYHUVH 5HY   Case 3:20-cv-00587-JWD-EWD                        Document 1            09/08/20 Page 13 of 13

                      ,16758&7,216)25$77251(<6&203/(7,1*&,9,/&29(56+((7)250-6
                                                                $XWKRULW\)RU&LYLO&RYHU6KHHW

7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHVQRUVXSSOHPHQWVWKHILOLQJVDQGVHUYLFHRISOHDGLQJRURWKHUSDSHUVDV
UHTXLUHGE\ODZH[FHSWDVSURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULV
UHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKHSXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW&RQVHTXHQWO\DFLYLOFRYHUVKHHWLVVXEPLWWHGWRWKH&OHUNRI
&RXUWIRUHDFKFLYLOFRPSODLQWILOHG7KHDWWRUQH\ILOLQJDFDVHVKRXOGFRPSOHWHWKHIRUPDVIROORZV

, D    3ODLQWLIIV'HIHQGDQWV(QWHUQDPHV ODVWILUVWPLGGOHLQLWLDO RISODLQWLIIDQGGHIHQGDQW,IWKHSODLQWLIIRUGHIHQGDQWLVDJRYHUQPHQWDJHQF\XVH
         RQO\WKHIXOOQDPHRUVWDQGDUGDEEUHYLDWLRQV,IWKHSODLQWLIIRUGHIHQGDQWLVDQRIILFLDOZLWKLQDJRYHUQPHQWDJHQF\LGHQWLI\ILUVWWKHDJHQF\DQG
         WKHQWKHRIILFLDOJLYLQJERWKQDPHDQGWLWOH
 E    &RXQW\RI5HVLGHQFH)RUHDFKFLYLOFDVHILOHGH[FHSW86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\ZKHUHWKHILUVWOLVWHGSODLQWLIIUHVLGHVDWWKH
         WLPHRIILOLQJ,Q86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\LQZKLFKWKHILUVWOLVWHGGHIHQGDQWUHVLGHVDWWKHWLPHRIILOLQJ 127(,QODQG
         FRQGHPQDWLRQFDVHVWKHFRXQW\RIUHVLGHQFHRIWKHGHIHQGDQWLVWKHORFDWLRQRIWKHWUDFWRIODQGLQYROYHG
 F    $WWRUQH\V(QWHUWKHILUPQDPHDGGUHVVWHOHSKRQHQXPEHUDQGDWWRUQH\RIUHFRUG,IWKHUHDUHVHYHUDODWWRUQH\VOLVWWKHPRQDQDWWDFKPHQWQRWLQJ
         LQWKLVVHFWLRQ VHHDWWDFKPHQW 

,,    -XULVGLFWLRQ7KHEDVLVRIMXULVGLFWLRQLVVHWIRUWKXQGHU5XOH D )5&Y3ZKLFKUHTXLUHVWKDWMXULVGLFWLRQVEHVKRZQLQSOHDGLQJV3ODFHDQ;
         LQRQHRIWKHER[HV,IWKHUHLVPRUHWKDQRQHEDVLVRIMXULVGLFWLRQSUHFHGHQFHLVJLYHQLQWKHRUGHUVKRZQEHORZ
         8QLWHG6WDWHVSODLQWLII  -XULVGLFWLRQEDVHGRQ86&DQG6XLWVE\DJHQFLHVDQGRIILFHUVRIWKH8QLWHG6WDWHVDUHLQFOXGHGKHUH
         8QLWHG6WDWHVGHIHQGDQW  :KHQWKHSODLQWLIILVVXLQJWKH8QLWHG6WDWHVLWVRIILFHUVRUDJHQFLHVSODFHDQ;LQWKLVER[
         )HGHUDOTXHVWLRQ  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHMXULVGLFWLRQDULVHVXQGHUWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHVDQDPHQGPHQW
         WRWKH&RQVWLWXWLRQDQDFWRI&RQJUHVVRUDWUHDW\RIWKH8QLWHG6WDWHV,QFDVHVZKHUHWKH86LVDSDUW\WKH86SODLQWLIIRUGHIHQGDQWFRGHWDNHV
         SUHFHGHQFHDQGER[RUVKRXOGEHPDUNHG
         'LYHUVLW\RIFLWL]HQVKLS  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHSDUWLHVDUHFLWL]HQVRIGLIIHUHQWVWDWHV:KHQ%R[LVFKHFNHGWKH
         FLWL]HQVKLSRIWKHGLIIHUHQWSDUWLHVPXVWEHFKHFNHG 6HH6HFWLRQ,,,EHORZ127(IHGHUDOTXHVWLRQDFWLRQVWDNHSUHFHGHQFHRYHUGLYHUVLW\
         FDVHV

,,,   5HVLGHQFH FLWL]HQVKLS RI3ULQFLSDO3DUWLHV7KLVVHFWLRQRIWKH-6LVWREHFRPSOHWHGLIGLYHUVLW\RIFLWL]HQVKLSZDVLQGLFDWHGDERYH0DUNWKLV
         VHFWLRQIRUHDFKSULQFLSDOSDUW\

,9      1DWXUHRI6XLW3ODFHDQ;LQWKHDSSURSULDWHER[,IWKHUHDUHPXOWLSOHQDWXUHRIVXLWFRGHVDVVRFLDWHGZLWKWKHFDVHSLFNWKHQDWXUHRIVXLWFRGH
         WKDWLVPRVWDSSOLFDEOH&OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV

9      2ULJLQ3ODFHDQ;LQRQHRIWKHVHYHQER[HV
         2ULJLQDO3URFHHGLQJV  &DVHVZKLFKRULJLQDWHLQWKH8QLWHG6WDWHVGLVWULFWFRXUWV
         5HPRYHGIURP6WDWH&RXUW  3URFHHGLQJVLQLWLDWHGLQVWDWHFRXUWVPD\EHUHPRYHGWRWKHGLVWULFWFRXUWVXQGHU7LWOH86&6HFWLRQ
         5HPDQGHGIURP$SSHOODWH&RXUW  &KHFNWKLVER[IRUFDVHVUHPDQGHGWRWKHGLVWULFWFRXUWIRUIXUWKHUDFWLRQ8VHWKHGDWHRIUHPDQGDVWKHILOLQJ
         GDWH
         5HLQVWDWHGRU5HRSHQHG  &KHFNWKLVER[IRUFDVHVUHLQVWDWHGRUUHRSHQHGLQWKHGLVWULFWFRXUW8VHWKHUHRSHQLQJGDWHDVWKHILOLQJGDWH
         7UDQVIHUUHGIURP$QRWKHU'LVWULFW  )RUFDVHVWUDQVIHUUHGXQGHU7LWOH86&6HFWLRQ D 'RQRWXVHWKLVIRUZLWKLQGLVWULFWWUDQVIHUVRU
         PXOWLGLVWULFWOLWLJDWLRQWUDQVIHUV
         0XOWLGLVWULFW/LWLJDWLRQ±7UDQVIHU  &KHFNWKLVER[ZKHQDPXOWLGLVWULFWFDVHLVWUDQVIHUUHGLQWRWKHGLVWULFWXQGHUDXWKRULW\RI7LWOH86&
         6HFWLRQ
         0XOWLGLVWULFW/LWLJDWLRQ±'LUHFW)LOH  &KHFNWKLVER[ZKHQDPXOWLGLVWULFWFDVHLVILOHGLQWKHVDPHGLVWULFWDVWKH0DVWHU0'/GRFNHW
         3/($6(127(7+$77+(5(,6127$125,*,1&2'(2ULJLQ&RGHZDVXVHGIRUKLVWRULFDOUHFRUGVDQGLVQRORQJHUUHOHYDQWGXHWR
         FKDQJHVLQVWDWXH

9,     &DXVHRI$FWLRQ5HSRUWWKHFLYLOVWDWXWHGLUHFWO\UHODWHGWRWKHFDXVHRIDFWLRQDQGJLYHDEULHIGHVFULSWLRQRIWKHFDXVH'RQRWFLWHMXULVGLFWLRQDO
         VWDWXWHVXQOHVVGLYHUVLW\([DPSOH86&LYLO6WDWXWH86&%ULHI'HVFULSWLRQ8QDXWKRUL]HGUHFHSWLRQRIFDEOHVHUYLFH

9,,    5HTXHVWHGLQ&RPSODLQW&ODVV$FWLRQ3ODFHDQ;LQWKLVER[LI\RXDUHILOLQJDFODVVDFWLRQXQGHU5XOH)5&Y3
         'HPDQG,QWKLVVSDFHHQWHUWKHDFWXDOGROODUDPRXQWEHLQJGHPDQGHGRULQGLFDWHRWKHUGHPDQGVXFKDVDSUHOLPLQDU\LQMXQFWLRQ
         -XU\'HPDQG&KHFNWKHDSSURSULDWHER[WRLQGLFDWHZKHWKHURUQRWDMXU\LVEHLQJGHPDQGHG

9,,, 5HODWHG&DVHV7KLVVHFWLRQRIWKH-6LVXVHGWRUHIHUHQFHUHODWHGSHQGLQJFDVHVLIDQ\,IWKHUHDUHUHODWHGSHQGLQJFDVHVLQVHUWWKHGRFNHW
       QXPEHUVDQGWKHFRUUHVSRQGLQJMXGJHQDPHVIRUVXFKFDVHV

'DWHDQG$WWRUQH\6LJQDWXUH'DWHDQGVLJQWKHFLYLOFRYHUVKHHW
